MacLean, J.
This action is to recover damages for the delay of the defendant in delivering a box of books consigned to the plaintiffs in this city. It appears that the defendant, as a connecting carrier, received the box in St. Louis and that it reached its destination here, on or about April 18,1903, but was not delivered until a year and a half later, when it was discovered in a storage warehouse where it had been stored by the defendant. The address upon the box read, “ Wm. Wood & Co., New York, N. Y.” while the shipping ticket read, “ W. Wood, N. York; N. Y.” Though the shipping ticket was received by the defendant from a preceding carrier, it does not appear that it constituted the contract of shipment. The box received and carried bore the name of the consignee *644•and destination, and notice mailed to that name and destination would have fulfilled the diligence, in such cases required ■of the defendant, unfulfilled by notice mailed to the name upon the shipping ticket, to a chance address selected from forty such appearing in the city directory. It may not tima escape its liability.
Scott and Gilderslebve, JJ., concur.
Judgment reversed, and new trial ordered, with easts to appellants to abide event.